 



Exhibit 10.2

 

Execution Version

 

FORM OF SUPPORT AGREEMENT

 

This Support Agreement (this “Agreement”), is made as of [_______], 2019, by and
between AmpliPhi Biosciences Corporation, a Washington corporation (the
“Company”), and the Person set forth on Schedule A hereto (the “Shareholder”).

 

WHEREAS, as of the date hereof, the Shareholder is the holder of the number of
shares, no par value per share (“Common Shares”), of C3J Therapeutics, Inc., a
Washington corporation (“C3J Therapeutics”), set forth opposite the
Shareholder’s name on Schedule A (all such shares set forth on Schedule A,
together with any shares of Common Shares that are hereafter issued to or
otherwise acquired, whether beneficially or of record, or owned by the
Shareholder prior to the termination of this Agreement being referred to herein
as the “Subject Shares”);

 

WHEREAS, the Company, C3J Therapeutics and Ceres Merger Sub, Inc., a Washington
corporation and a wholly owned subsidiary of the Company (“Merger Sub”), propose
to enter into an Agreement and Plan of Merger and Reorganization, dated as of
the date hereof (the “Merger Agreement”), which provides, among other things,
for the merger of Merger Sub with and into C3J Therapeutics, with C3J
Therapeutics continuing as the surviving company (the “Merger”), upon the terms
and subject to the conditions set forth in the Merger Agreement (capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement); and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that the Shareholder, and as an inducement and in
consideration therefor, the Shareholder (in the Shareholder’s capacity as a
holder of the Subject Shares) has agreed to, enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

Article I
VOTING AGREEMENT; GRANT OF PROXY

 

The Shareholder hereby covenants and agrees that:

 

1.1.          Voting of Subject Shares. From and after the date hereof, at every
meeting of the holders of Common Shares (the “C3J Therapeutics Shareholders”),
however called, and at every adjournment or postponement thereof (or pursuant to
a written consent if the C3J Therapeutics Shareholders act by written consent in
lieu of a meeting), the Shareholder shall, or shall cause the holder of record
on any applicable record date to, be present (in person or by proxy) and to vote
the Subject Shares (a) in favor of adopting the Merger Agreement and approving
the Merger, the other Contemplated Transactions, the Company Stockholder
Matters, and the other actions contemplated by the Merger Agreement and (b)
against any Acquisition Proposal. The Shareholder shall retain at all times the
right to vote the Subject Shares in Shareholder’s sole discretion and without
any other limitation on those matters other than those set forth in this
Section 1.1 that are at any time or from time to time presented for
consideration to the C3J Therapeutics Shareholders.

 

  

 

 



1.2.          No Inconsistent Arrangements. Except as provided hereunder or
under the Merger Agreement, the Shareholder shall not, directly or indirectly,
(a) create any Encumbrance other than restrictions imposed by Law or pursuant to
this Agreement on any Subject Shares, (b) transfer, sell, assign, gift or
otherwise dispose of (collectively, “Transfer”), or enter into any contract with
respect to any Transfer of, the Subject Shares or any interest therein,
(c) grant or permit the grant of any proxy, power of attorney or other
authorization in or with respect to the Subject Shares, (d) deposit or permit
the deposit of the Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to the Subject Shares, or (e) take any
action that, to the knowledge of the Shareholder, would make any representation
or warranty of the Shareholder herein untrue or incorrect in any material
respect, or have the effect of preventing the Shareholder from performing the
Shareholder’s obligations hereunder. Notwithstanding the foregoing, (i) the
Shareholder may (A) make transfers or dispositions of the Subject Shares to any
trust for the direct or indirect benefit of the Shareholder or the immediate
family of the Shareholder, (B) make transfers or dispositions of the Subject
Shares by will, other testamentary document or intestate succession to the legal
representative, heir, beneficiary or a member of the immediate family of the
Shareholder, (C) make transfers of the Subject Shares to stockholders, direct or
indirect affiliates (within the meaning set forth in Rule 405 under the
Securities Act), current or former partners (general or limited), members or
managers of the Shareholder, as applicable, or to the estates of any such
stockholders, affiliates, partners, members or managers, or to another
corporation, partnership, limited liability company or other business entity
that controls, is controlled by or is under common control with the Shareholder,
(D) make transfers that occur by operation of law pursuant to a qualified
domestic relations order or in connection with a divorce settlement, (E) make
transfers or dispositions not involving a change in beneficial ownership, and
(F) if the Shareholder is a trust, make transfers or dispositions to any
beneficiary of the Shareholder or the estate of any such beneficiary; provided
that, in each case, the transferee agrees in writing to be bound by the terms
and conditions of this Agreement and either the Shareholder or the transferee
provides the Company with a copy of such agreement promptly upon consummation of
any such Transfer, and (ii) the Shareholder may take all actions reasonably
necessary to consummate the Contemplated Transactions. For purposes of this
Agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin.

 

1.3.          No Exercise of Appraisal Rights; Waivers. In connection with the
Contemplated Transactions, the Shareholder hereby expressly (a) waives, to the
extent permitted under applicable Law, the applicability of the provisions for
dissenters’ or appraisal rights set forth in the WBCA (or any other similar
applicable Law), with respect to any Subject Shares, (b) agrees that the
Shareholder will not, under any circumstances in connection with the
Contemplated Transactions, exercise any dissenters’ or appraisal rights in
respect of any Subject Shares, and (c) agrees that the Shareholder will not
bring, commence, institute, maintain, prosecute, participate in or voluntarily
aid any action, claim, suit or cause of action, in law or in equity, in any
court or before any Governmental Body, which (i) challenges the validity of or
seeks to enjoin the operation of any provision of this Agreement or (ii) alleges
that the execution and delivery of this Agreement by the Shareholder, or the
approval of the Merger Agreement by the board of directors of C3J Therapeutics
(the “C3J Therapeutics Board”), breaches any fiduciary duty of the C3J
Therapeutics Board or any member thereof; provided that the Shareholder may
defend against, contest or settle any such action, claim, suit or cause of
action brought against the Shareholder that relates solely to the Shareholder’s
capacity as a director, officer or securityholder of C3J Therapeutics.

 

  

 

 



1.4.          Documentation and Information. The Shareholder shall permit and
hereby authorizes the Company and C3J Therapeutics to publish and disclose in
all documents and schedules filed with the SEC, and any press release or other
disclosure document that the Company or C3J Therapeutics reasonably determines
to be necessary in connection with the Merger and any transactions contemplated
by the Merger Agreement, the Shareholder’s identity and ownership of the Subject
Shares and the nature of the Shareholder’s commitments and obligations under
this Agreement. C3J Therapeutics is an intended third-party beneficiary of this
Section 1.4.

 

1.5.          Irrevocable Proxy. The Shareholder hereby revokes (or agrees to
cause to be revoked) any proxies that the Shareholder has heretofore granted
with respect to the Subject Shares. The Shareholder hereby irrevocably appoints
the Company as attorney-in-fact and proxy for and on behalf of the Shareholder,
for and in the name, place and stead of the Shareholder, to: (a) attend any and
all meetings of C3J Therapeutics Shareholders, (b) vote, express consent or
dissent or issue instructions to the record holder to vote the Subject Shares in
accordance with the provisions of Section 1.1 at any and all meetings of C3J
Therapeutics Shareholders or in connection with any action sought to be taken by
written consent of C3J Therapeutics Shareholders without a meeting and (c) grant
or withhold, or issue instructions to the record holder to grant or withhold,
consistent with the provisions of Section 1.1, all written consents with respect
to the Subject Shares at any and all meetings of C3J Therapeutics Shareholders
or in connection with any action sought to be taken by written consent of C3J
Therapeutics Shareholders without a meeting. The Company agrees not to exercise
the proxy granted herein for any purpose other than the purposes described in
this Agreement. The foregoing proxy shall be deemed to be a proxy coupled with
an interest, is irrevocable (and as such shall survive and not be affected by
the death, incapacity, mental illness or insanity of the Shareholder, as
applicable) until the termination of this Agreement and shall not be terminated
by operation of law or upon the occurrence of any other event other than the
termination of this Agreement pursuant to Section 4.2. The Shareholder
authorizes such attorney and proxy to substitute any other Person to act
hereunder, to revoke any substitution and to file this proxy and any
substitution or revocation with the Secretary of C3J Therapeutics. The
Shareholder hereby affirms that the proxy set forth in this Section 1.5 is given
in connection with and granted in consideration of and as an inducement to the
Company, C3J Therapeutics and Merger Sub to enter into the Merger Agreement and
that such proxy is given to secure the obligations of the Shareholder under
Section 1.1. The proxy set forth in this Section 1.5 is executed and intended to
be irrevocable, subject, however, to its automatic termination upon the
termination of this Agreement pursuant to Section 4.2. With respect to any
Subject Shares that are owned beneficially by the Shareholder but are not held
of record by the Shareholder (other than shares beneficially owned by the
Shareholder that are held in the name of a bank, broker or nominee), the
Shareholder shall take all action necessary to cause the record holder of such
Subject Shares to grant the irrevocable proxy and take all other actions
provided for in this Section 1.5 with respect to such Subject Shares.

 

  

 

 

1.6.          No Solicitation of Transactions. Subject to Sections 4.4 and 5.3
of the Merger Agreement, as applicable, Shareholder shall not, directly or
indirectly: (a) solicit, initiate, respond to or take any action to or knowingly
encourage, induce or facilitate the communication, making, submission or
announcement of any Acquisition Proposal or Acquisition Inquiry or take any
action that could reasonably be expected to lead to an Acquisition Proposal or
Acquisition Inquiry; (b) furnish any non-public information regarding the
Company or its Subsidiaries to any Person in connection with or in response to
an Acquisition Proposal or Acquisition Inquiry; (c) engage in discussions or
negotiations with any Person with respect to any Acquisition Proposal or
Acquisition Inquiry; (d) approve, endorse or recommend any Acquisition Proposal;
(e) execute or enter into any letter of intent or any Contract contemplating or
otherwise relating to any Acquisition Transaction; or (f) publicly propose to do
any of the foregoing. Shareholder hereby represents and warrants that
Shareholder has read Section 4.5 (Company Non-Solicitation) of the Merger
Agreement and agrees not to engage in any actions prohibited thereby.

 

1.7.          No Ownership Interest. Nothing contained in this Agreement will be
deemed to vest in the Company any direct or indirect ownership or incidents of
ownership of or with respect to the Subject Shares. All rights, ownership and
economic benefits of and relating to the Subject Shares will remain and belong
to the Shareholder, and the Company will have no authority to manage, direct,
superintend, restrict, regulate, govern or administer any of the policies or
operations of C3J Therapeutics or exercise any power or authority to direct
Shareholder in the voting of any of the Subject Shares, except as otherwise
expressly provided herein with respect to the Subject Shares and except as
otherwise expressly provided in the Merger Agreement.

 

Article II
REPRESENTATIONS AND WARRANTIES OF THE Shareholder

 

The Shareholder represents and warrants to the Company that:

 

2.1.          Organization; Authorization; Binding Agreement. The Shareholder,
if not a natural person, is duly incorporated or organized, as applicable,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization. The Shareholder has full legal capacity and
power, right and authority to execute and deliver this Agreement and to perform
the Shareholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Shareholder, and constitutes a legal, valid and binding
obligation of the Shareholder enforceable against the Shareholder in accordance
with its terms, subject to the Enforceability Exceptions.

 

  

 

 

2.2.          Ownership of Subject Shares; Total Shares. The Shareholder is the
record or beneficial owner of the Subject Shares and has good and marketable
title to the Subject Shares free and clear of any Encumbrances (including any
restriction on the right to vote or otherwise transfer the Subject Shares),
except (a) as provided hereunder, (b) pursuant to any applicable restrictions on
transfer under the Securities Act, (c) subject to any risk of forfeiture with
respect to any Common Shares granted to the Shareholder under an employee
benefit plan of C3J Therapeutics and (d) as provided in the bylaws of C3J
Therapeutics. The Subject Shares listed on Schedule A opposite the Shareholder’s
name constitute all of the Common Shares owned by the Shareholder as of the date
hereof. Except pursuant to C3J Therapeutics’s bylaws, no Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
the Subject Shares. For purposes of this Agreement “Beneficial Ownership” shall
be interpreted as defined in Rule 13d-3 under the Exchange Act; provided that
for purposes of determining Beneficial Ownership, a Person shall be deemed to be
the Beneficial Owner of any securities that may be acquired by such Person
pursuant to any Contract or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing).

 

2.3.          Voting Power. The Shareholder has full voting power, with respect
to the Subject Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein and full power to
agree to all of the matters set forth in this Agreement, in each case, with
respect to all of the Subject Shares. None of the Subject Shares are subject to
any proxy, voting trust or other agreement or arrangement with respect to the
voting of the Subject Shares, except as provided hereunder.

 

2.4.          Reliance. The Shareholder has had the opportunity to review the
Merger Agreement, including the provisions relating to the payment and
allocation of the consideration to be paid to C3J Therapeutics Shareholders, and
this Agreement with counsel of the Shareholder’s own choosing. The Shareholder
has had an opportunity to review with its own tax advisors the tax consequences
of the Merger and the transactions contemplated by the Merger Agreement. The
Shareholder understands that it must rely solely on its advisors and not on any
statements or representations made by C3J Therapeutics, the Company or any of
their respective agents or representatives. The Shareholder understands that
such Shareholder (and not C3J Therapeutics, the Company or the Surviving
Corporation) shall be responsible for such Shareholder’s tax liability that may
arise as a result of the Merger or the transactions contemplated by the Merger
Agreement. The Shareholder understands and acknowledges that the Company, C3J
Therapeutics and Merger Sub are entering into the Merger Agreement in reliance
upon the Shareholder’s execution, delivery and performance of this Agreement.

 

2.5.          Absence of Litigation. With respect to the Shareholder, as of the
date hereof, there is no action, suit, investigation or proceeding pending
against, or, to the knowledge of the Shareholder, threatened in writing against,
the Shareholder or any of the Shareholder’s properties or assets (including the
Subject Shares) that could reasonably be expected to prevent, delay or impair
the ability of the Shareholder to perform the Shareholder’s obligations
hereunder or to consummate the transactions contemplated hereby.

 

2.6.          Non-Contravention. The execution and delivery of this Agreement by
the Shareholder and the performance of the transactions contemplated by this
Agreement by the Shareholder does not and will not violate, conflict with, or
result in a breach of (a) any applicable Law or any injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Body to which
the Shareholder is subject; or (b) any Contract to which the Shareholder is a
party or is bound or to which the Subject Shares are subject.

 

  

 

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Shareholder that:

 

3.1.          Organization; Authorization. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of
Washington. The consummation of the transactions contemplated hereby is within
the Company’s corporate powers and has been duly authorized by all necessary
corporate actions on the part of the Company. The Company has full power and
authority to execute, deliver and perform this Agreement.

 

3.2.          Binding Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to the Enforceability Exceptions.

 

Article IV
MISCELLANEOUS

 

4.1.          Notices. All notices, requests and other communications to either
party hereunder shall be in writing (including electronic mail) and shall be
given, (a) if to the Company, in accordance with the provisions of the Merger
Agreement and (b) if to the Shareholder, to the Shareholder’s address or
electronic mail address set forth on a signature page hereto, or to such other
address or electronic mail address as the Shareholder may hereafter specify in
writing to the Company.

 

4.2.          Termination. This Agreement shall terminate automatically, without
any notice or other action by any Person, upon the earlier of (a) the
termination of the Merger Agreement in accordance with its terms and (b) the
Effective Time. Upon termination of this Agreement, neither party shall have any
further obligations or liabilities under this Agreement; provided, however, that
(i) nothing set forth in this Section 4.2 shall relieve either party from
liability for any breach of this Agreement prior to termination hereof, and
(ii) the provisions of this Article IV shall survive any termination of this
Agreement.

 

4.3.          Confidentiality. Except to the extent required by applicable law
or regulation, the Shareholder shall hold any non-public information regarding
this Agreement, the Merger Agreement and the Merger in strict confidence and
shall not divulge any such information to any third person until the Company has
publicly disclosed its entry into the Merger Agreement and this
Agreement; provided, however, that the Shareholder may disclose such information
(a) to its attorneys, accountants, consultants, trustees, beneficiaries and
other representatives (provided such representatives are subject to
confidentiality obligations at least as restrictive as those contained herein),
and (b) to any Affiliate, partner, member, shareholder, parent or subsidiary of
Shareholder, provided in each case that the Shareholder informs the Person
receiving the information that such information is confidential and such Person
agrees in writing to abide by the terms of this Section 4.3. Neither the
Shareholder nor any of its Affiliates (other than C3J Therapeutics, whose
actions shall be governed by the Merger Agreement), shall issue or cause the
publication of any press release or other public announcement with respect to
this Agreement, the Merger, the Merger Agreement or the other transactions
contemplated hereby or thereby without the prior written consent of the Company,
except as may be required by applicable Law in which circumstance such
announcing party shall make reasonable efforts to consult with the Company to
the extent practicable.

 

  

 

 

4.4.          No Limitation on Actions of Shareholder as Fiduciary. In the event
Shareholder (including through any designee or representative thereof) is or
becomes during the term of this Agreement a director, officer or other fiduciary
of the Company, notwithstanding anything to the contrary in this Agreement,
Shareholder shall not be deemed to make any agreement or understanding in this
Agreement in its capacity as a director, officer or other fiduciary, and nothing
in this Agreement is intended or shall be construed to require Shareholder (or
such designee or representative thereof) not to take any action, or in any way
limit, govern, restrict, impair or otherwise affect the ability of such Person
to take any action, to discharge such Person’s rights, duties or obligations as
a director, officer or other fiduciary of the Company.

 

4.5.          Amendments and Waivers. Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

4.6.          Binding Effect; Benefit; Assignment. The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. Except as set forth in
Section 1.4, no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any person other
than the parties hereto and their respective successors and assigns. Neither
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other party hereto,
except that the Company may transfer or assign its rights and obligations under
this Agreement, in whole or from time to time in part, to one or more of its
Affiliates at any time; provided that such transfer or assignment shall not
relieve the Company of any of its obligations hereunder.

 

4.7.          Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Washington,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws. In any action or suit between any of the parties arising
out of or relating to this Agreement: (a) each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the[King County West Division in the State of Washington, or if such court does
not have proper jurisdiction, then the federal courts located in the State of
Washington, and appellate courts therefrom (collectively, the “Washington
Courts”); and (b) each of the parties irrevocably waives the right to trial by
jury.

 

4.8.          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument. The exchange of a fully executed
Agreement (in counterparts or otherwise) by all parties by facsimile or
electronic transmission in .PDF format shall be sufficient to bind the parties
to the terms and conditions of this Agreement.

 

  

 

 

4.9.          Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among or between any of the parties with respect to the subject matter hereof
and thereof.

 

4.10.        Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. If a final judgment of a
court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the parties hereto agree that the court
making such determination will have the power to limit such term or provision,
to delete specific words or phrases or to replace such term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be valid and enforceable as so modified. In the event such
court does not exercise the power granted to it in the prior sentence, the
parties hereto agree to replace such invalid or unenforceable term or provision
with a valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term or provision.

 

4.11.        Specific Performance. Any and all remedies herein expressly
conferred upon a party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy. The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any Washington Court, this being in addition
to any other remedy to which they are entitled at law or in equity, and each of
the parties hereto waives any bond, surety or other security that might be
required of any other party with respect thereto.

 

4.12.        Construction.

 

(a)          For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

 

(b)          The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

 

(c)          As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

  

 

 

(d)          Except as otherwise indicated, all references in this Agreement to
“Sections,” “Articles,” and “Schedules” are intended to refer to Sections or
Articles of this Agreement and Schedules to this Agreement, respectively.

 

(e)          The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

4.13.        Further Assurances. Each of the parties hereto will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under applicable Law to perform their respective obligations as expressly set
forth under this Agreement.

 

4.14.        Capacity as Shareholder. The Shareholder signs this Agreement
solely in the Shareholder’s capacity as a Shareholder of C3J Therapeutics, and
not in the Shareholder’s capacity as a director, officer or employee of C3J
Therapeutics or its Subsidiary or in the Shareholder’s capacity as a trustee or
fiduciary of any employee benefit plan or trust. Notwithstanding anything herein
to the contrary, nothing herein shall in any way restrict a director or officer
of C3J Therapeutics in the exercise of his or her fiduciary duties as a director
or officer of C3J Therapeutics or in his or her capacity as a trustee or
fiduciary of any employee benefit plan or trust or prevent or be construed to
create any obligation on the part of any director or officer of C3J Therapeutics
or any trustee or fiduciary of any employee benefit plan or trust from taking
any action in his or her capacity as such director, officer, trustee or
fiduciary.

 

4.15.        No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the C3J
Therapeutics Board has approved, for purposes of any applicable anti-takeover
laws and regulations, and any applicable provision of C3J Therapeutics’
organizational documents, the Merger, (b) the Merger Agreement are executed by
all parties thereto, and (c) this Agreement is executed by all parties hereto.

 

(SIGNATURE PAGE FOLLOWS)

 

  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  AMPLIPHI BIOSCIENCES CORPORATION         By:     Name:                    
Title:  

 

[Signature Page to Support Agreement]

 

  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  SHAREHOLDER           (Print Name of Shareholder)           (Signature)      
    (Name and Title of Signatory, if Signing on Behalf of an Entity)      
Address for Notices:                       Email:

 

[Signature Page to Support Agreement]

 

  

 